

116 HR 5046 IH: Global War on Terrorism Memorial Location Act
U.S. House of Representatives
2019-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5046IN THE HOUSE OF REPRESENTATIVESNovember 12, 2019Mr. Crow (for himself, Mr. Gallagher, Mr. Brown of Maryland, Mr. Bacon, Mr. Gallego, Mr. Waltz, Mr. Moulton, Mr. Fitzpatrick, Mr. Golden, Mr. Mast, Mr. Cisneros, Mr. Baird, Ms. Houlahan, Mr. Reschenthaler, Mr. Panetta, Mr. Steube, Mr. Lamb, Mr. Taylor, Mr. Rose of New York, Mr. Loudermilk, Ms. Slotkin, Mr. Crenshaw, Mr. DeFazio, Mr. Kinzinger, Mrs. Luria, Mr. Riggleman, Ms. Spanberger, Mr. Young, Ms. Sherrill, Mr. Stewart, Mr. Guthrie, and Mr. Banks) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the location of a memorial on the National Mall to commemorate and honor the members
			 of the Armed Forces that served on active duty in support of the Global
			 War on Terrorism, and for other purposes.
	
 1.Short titleThis Act may be cited as the Global War on Terrorism Memorial Location Act 2.FindingsCongress finds the following:
 (1)Nearing two decades after the September 11 attacks against the United States, America continues the Global War on Terrorism, at great personal cost to men and women serving on active duty in the Nation’s Armed Forces and to those whose support they depend upon to fulfill their duties.
 (2)Civil servants from Federal agencies, the intelligence community, local emergency responders, and other civilian support personnel have made significant sacrifices in their service in the Global War on Terrorism.
 (3)Honoring the losses endured by these individuals and their families, in 2017 Congress unanimously passed and the President signed Public Law 115–51, which allowed the Global War on Terrorism Memorial Foundation to establish a memorial to the fallen on Federal land in the District of Columbia.
 (4)Given the significance of the Global War on Terrorism as the longest-running conflict in United States history and the magnitude of the sacrifice involved in these operations, it is appropriate to locate the memorial to the Global War on Terrorism within the Reserve alongside existing memorials to the Nation’s major armed conflicts.
			3.National global war on terrorism memorial location
 (a)AuthorizationNotwithstanding section 8908(c) of title 40, United States Code, the Global War on Terrorism Memorial Foundation may establish a National Global War on Terrorism Memorial within the Reserve.
 (b)LocationThe Memorial shall be located at one of the following sites, as identified in and consistent with the document known as The Memorials and Museums Master Plan:
 (1)Potential Site 1—Constitution Gardens, Prime Candidate Site 10 in The Memorials and Museums Master Plan.
 (2)Potential Site 2—JFK Hockey Fields, Prime Candidate Site 18 in The Memorials and Museums Master Plan.
 (3)Potential Site 3—West Potomac Park, Candidate Site 70 in The Memorials and Museums Master Plan. (c)Commemorative works actExcept as otherwise provided by subsections (a) and (b), chapter 89 of title 40, United States Code (commonly known as the ‘‘Commemorative Works Act’’), shall apply to the Memorial.
 (d)DefinitionsFor the purposes of this section, the following definitions apply— (1)MemorialThe term Memorial means the National Global War on Terrorism Memorial authorized by subsection (a).
 (2)ReserveThe term Reserve has the meaning given that term in 8902(a)(3) of title 40, United States Code. 